Gibbons, J.,
dissents and votes to modify the judgment, with the following memorandum: Implicit in the verdict for the plaintiff the jury found that, as a result of malpractice following a surgical operation upon or near the walls of plaintiff’s vagina, the sphincter was badly damaged and a fistula developed which permitted fecal material to pass into her vagina. The testimony was that *572this condition continued right up to the time of trial and that there was fecal material found on a tampon the day before she testified. There is therefore proof which could have been accepted by the jury that despite attempts at surgical repair the plaintiff still suffers the horrendous impairment of excrement passing through her vagina. Under the circumstances, I see no reason to disturb the evaluation of the jury in awarding $300,000 for personal injuries and $8,500 for medical expenses incurred. Future medical expenses were not proved. I would disallow the $10,000 awarded for future medical expenses, thereby reducing the judgment to the principal sum of $308,500.